DETAILED ACTION

Examiner’s Note
All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through, except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn— currently amended.” (see MPEP 714).  The non-elected claims have not been listed as “Withdrawn”.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species B, claims 1-9 and 13-16, in the reply filed on 8/1/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/1/2022.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the portion referring to Fig. 3 should be removed.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities: the Examiner requests that the claim be amended to recite “...wherein a visible-ray...95%, and a near-infrared...”.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities: the Examiner requests that the claim be amended to recite “...claim 1, wherein a near-infrared...”.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities: the Examiner requests that the claim be amended to recite “...claim 1, wherein a near-infrared...”.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities: the Examiner requests that the claim be amended to recite “...opposite face thereof to the one face.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, it is unclear from the claim limitations, and in light of the specification, what the Applicant is claiming as the invention given that itis unclear what Tungsten-oxide-based materials (other than CWO3 and/or WO3) comprise, and do not comprise, the presently claimed adhesive film.  For example, Tungsten (III) oxide, Tungsten (IV) oxide, etc.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, and claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (WO 2019054479 A1).  The Examiner notes that citations from the ‘479 reference were taken from US 11447663 B2, which is the English language equivalent of the ‘479 publication.

Regarding claim(s) 1-5 and 7, Okada teaches an adhesive composition comprising [a]/[b] composite tungsten oxide fine particles, [c] a metal coupling agent, [d] an adhesive, a dispersant, crosslinking agent and other components, and [f] a solvent (column 7, lines 39-44); which said composite tungsten oxide fine particles have near infrared (NIR) absorption properties (NIR ray blocking agent) (column 7, lines 46-48), is given by, inter alia, CWO3 (current claim 7) (column 9, lines 14-16), and has a particle size of 10 to 100 nm (current claim 5) (column 10, lines 18-24).
Okada also teaches that the adhesive (adhesive resin) is selected from, inter alia, an acrylic polymer, epoxy polymer, urethane polymer and a silicone polymer (current claim 4) (column 21, lines 45-52) in an amount of 50 to 99.999 mass % based on 100 mass % of solid content (column 21, lines 56-64).  Okada discloses that the adhesive composition is dried to form an adhesive layer (adhesive film) (column 34, lines 31-36).

Okada does not specify that the adhesive layer demonstrates a transmittance of 80 to 95% at 400-700 nm, and a NIR transmittance of 10-70% at 800-1500 nm (current claim 1); a NIR transmittance of 5-69% above 1000nm and below 1500 nm (current claim 2); and a NIR transmittance of 15-75% at 800-1000 nm (current claim 3).
However, Okada does instruct one skilled in the art that the visible light transmittance and the solar radiation transmittance (i.e. the NIR transmittance) of the adhesive layer is based on the application, and can be set to desired ranges via adjusting the proportions of the composite tungsten oxide fine particles towards maintaining transparency to the human eye while reducing heat from sunlight (column 34, lines 41-64).  Okada also teaches that the visible light transmittance and solar radiation transmittance are 70% or more and 40% or less, respectively (column 34, lines 65 to column 35, line 9).
Okada continues to teach a laminated body (30) comprising, in order, a glass plate (32), the adhesive layer (31) on the transparent film (33) (comprising a transparent film (331) with a hard coat layer (332) thereon) (column 37, line 50 to column 38, line, figure 3), which said transparent film (33) or (331) is a plastic substrate comprising, inter alia, polyethylene terephthalate (PET) (column 35, lines 13-29) and which said adhesive layer (31) on said transparent film (33) or (331) constitute a NIR absorbing film (laminate film, current claim 9) (column 36, lines 12-22).  
Okada also teaches that the visible light transmittance and solar radiation transmittance for the laminate body (30) are also 70% or more and 40% or less, respectively (column 38, lines 23-31), and further teaches, via Example 1, that the total light transmittance in the visible light region for the NIR absorbing film is 90.2% (column 41, lines 49-54).  It is significant to note that, while the transmittance values at wavelengths in the visible spectrum, at 500 nm, 1000nm and 1500nm were outside the presently claimed ranges recited in current claim 1-3, these values were determined after the NIR absorbing film (transparent film/adhesive laminate having the above-noted visible transmittance of 90.2) was attached to the glass plate (32) (column 41, line 57 to column 42, line 8), and is thus are not representative of the transmittance values at the noted wavelengths of ONLY the adhesive layer.
In addition, it is respectfully submitted that the “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” (In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to adjust the proportions of the composite tungsten oxide fine particles in the disclosed adhesive layer of Okada towards providing said adhesive layer with the presently claimed transmittance values at the presently claimed wavelengths based on the visible light transmittance and the solar radiation transmittance required of the prior art’s intended application as in the present invention.

Regarding claims 6 and 8, Okada teaches that;
the metal coupling agent is present at 1 to 100 parts by mass based on 100 parts by mass of the composite tungsten oxide fine particles towards a balance of adhesive composition stability, suppression of cloudiness, suppression of gelation, suppression of haze, weatherability, suppression of precipitating the coupling agent and transparency  (column 21, lines 7-29);
the dispersant is present at, inter alia, 30 to 400 parts by mass based on 100 parts by mass of the composite tungsten oxide fine particles (column 27, lines 25-31);
and the crosslinking agent is present at, inter alia, 0.01 to 10 parts by mass based on 100 parts by mass of the adhesive (column 28, lines 34-39).
See also above for the proportional range of the disclosed adhesive contemplated by the Okada invention.
While the body-text of Okada does not specify the presently claimed amount of the recited NIR blocking agent, Example 1 of Okada demonstrates a “dispersion liquid” comprising 20 parts by mass of CWO3, 7 parts by mass of a dispersant and 73 parts by mass of an organic solvent (column 40, lines 55-61 and Table 1).  Next, 10 parts by mass of a coupling agent was added to the dispersion liquid per 100 parts by mass of the CWO3 (column 41, lines 17-28), which provides the CWO3 at 20 parts by mass, the dispersant at 7 parts by mass and the coupling agent at 2 parts by mass based on the solid content of the total of the CWO3, dispersant and the coupling agent (Note that the solvent was eventually removed via drying; column 41, lines 45-49), followed by combining 170 parts by mass of the adhesive and 0.6 parts by mass of the crosslinking agent to 10 parts by mass to the total of the solid content of the total of the CWO3, dispersant and the coupling agent.
The Examiner notes that 10 parts by mass (CWO3/dispersant/coupling agent ) divided by 170.6 parts by mass (adhesive/crosslinking agent) provides the total of the CWO3, dispersant and the coupling agent at a ratio of approximately 0.06 that of the total of the adhesive and the crosslinking agent based on the solid content of the resultant adhesive layer after drying and evaporating off the disclosed solvent; and thus the CWO3 is present in the resultant adhesive layer (following removal of the solvent; see also column 11, lines 1-3 and column 34, lines 31-37) at 20 parts by mass x 0.06 = 1.2 parts by mass of CWO3 per 170 parts by mass of the adhesive, or approximately 0.71 parts by mass of the CWO3 per 100 parts by mass of the adhesive.
It is also noted that Okada teaches that “one or more” of Cs and Rb comprises the composite tungsten oxide fine particles, which further provides the adhesive composition with RbWO3 (column 8, lines 33-45).  Thus Okada teaches that the NIR ray blocking agent comprises, for example, 0.5 parts by mass of CWO3 per 100 parts by mass of the adhesive, and further comprises from 0.21 parts by mass of RbWO3 per 100 parts by mass of the adhesive (0.1 to 0.5 parts by mass of a NIR ray blocking inorganic additive, current claim 8).

Therefore, it would have been obvious to of ordinary skill in the art before the effective filing date of the present invention that Okada would provide the CWO3 in proportions identical to that presently claimed to achieve the goal(s) intended for the disclosed invention (see, for example, adhesive composition stability and transparency noted above) as in the present invention.

Claim(s) 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (WO 2019054479 A1) in view of Konuma et al. (US 10330837 B2).

Regarding claim(s) 13-15, Okada also teaches the NIR absorbing film comprising a transparent film and the above-noted adhesive layer on a surface of the transparent film as in the rejection of claims 1-8 and claim 9 set forth above, to include said transparent film (33) or (331) being a plastic substrate comprising, inter alia, polyethylene terephthalate (PET) (transparent base film, current claim 14).

Okada is silent to the NIR absorbing film comprising a release film disposed on one face of the adhesive layer, and to the transparent film having an anti-fog coating (current claim 15).

However, Konuma teaches a NIR shielding film (10) comprising, in order, a hard coat layer (14), transparent substrate (11), adhesive layer (12), a release layer (13), and any other appropriate functional layer (column 5, lines 19-29), which said release layer (13) is to protect the adhesive layer (column 15, lines 47-50).  Konuma also teaches that the NIR shielding film comprises a functional layer on the transparent substrate such as, inter alia, an anti-fog layer (column 15, lines 35-46).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the adhesive layer of Okada with a protect release layer and the transparent film (33) or (331) of Okada with an anti-fog layer towards the NIR film of Okada providing protection of the adhesive prior to application to a substrate and anti-fog properties as in the present invention.

Regarding claim 16, Okada teaches that the NIR absorbing film is used on an automobile window (column 34, line 65 to column 35, line 1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-4, 6-9, 13-14 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-8, 11-13 and 15 of copending Application No. 17/407927. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the copending teach all the limitations of the present claims except that the copending recite a light transmittance of 80% or more with respect to a visible wavelength band of 400-800 nm, while the present claims recite recites a light transmittance of 80 to 95% or more with respect to a visible wavelength band of 400-700 nm.
However, it is noted that the light transmittance and the visible wavelength band of the copending significantly overlaps that presently claimed.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the present invention that the claims of the copending would demonstrate an identical transmittance at an identical wavelength as the presently claimed, and thereby arrive at the presently claimed invention from the claims of the copending.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        10/22/2022